I concur in the result reached in the foregoing opinion, but not in the observations therein made which seem to suggest that the bank might be put upon inquiry, under some circumstances, as to what Sander did or was going to do with the Hill Syrup Company money. To my mind, it its enough to relieve the bank of all liability to know, as the record here shows, that it was not receiving from Sander any of the Hill Syrup Company money in payment of any debt or obligation due or owing from him to the bank. *Page 506